DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020, 9/8/2020 and 8/17/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 8-10) Applicant argues the combination of ARCAINI et al (US 2017/0180611) in view of Hiatt et al (WO 2006/05998, IDS) are improper, where on page 10 argued “First, the Office Action (p. 5) points to Hiatt (p. 3, 11. 12-21) as supposedly describing "obtaining a series of sub-images of a series of image of an undercarriage." However, this portion of Hiatt fails to do so; it's related to an entirely different concept - it describes that sides of a car's undercarriage are simply not captured by the camera when the car goes over a speedbump (that contains the camera) without straddling the speedbump at the car's center. The cited portion of Hiatt makes clear that, in this configuration, the sides of a car's undercarriage are not imaged. Because the sides are not imaged when the car is not centered on the speedbump, the sides are not part of any captured images and therefore cannot be cropped out or removed from the captured images (they are not in the images to begin with!). Thus, this portion of Hiatt fails to describe "obtaining a series of sub-images of the series of images of the undercarriage".” Please look at the Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree. Applicant argued where “the sides of the car’s undercarriage are simply not captured by the camera”, but a review of the claims and the specification regarding images of “sides of the car’s undercarriage” are not included in the claims for examination, and not mentioned or supported in the specification. The applicant is arguing subject matters that are not included and supported by the claims and mentioned by the specification thus the argument is moot. 
The specification only support physical description of the apparatus that is used regarding “sides”, where in 0017 detail about diagram of the side view of the vehicle, 0074 detail side-view of the vehicle imaging system 300, 0096 detail extension arm side 420, 0097 detail extension arm side 420 for its “L-shaped” cross section and length, 0106 and figure 10 detail right-side of the tube by the base 406 (another physical description), 0106 further detail extension arm side 420 for fitting, and 0120 and figure 16 detail mirror assembly 104 allowing space on the left and right side for camera mount, in the view of the Examiner none support and indications where images of “sides of the car’s undercarriage” are captured.
	On the other hand, Haitt et al teaches where the sides of the car’s undercarriage are capture by camera by use of wide-angle lens as taught in page 8 lines 5-15, where the “images captured by the low cameras 26a-d collectively span at least the entire width W of a vehicle's undercarriage 12” in page 8 lines 10-11, such that this is view as where the entire width of the vehicle undercarriage would include the sides as well. Please take Haitt et al’s teaching into consideration for future amendment and arguments. This response applies to claims 16 and 28 as well of page 11, as well as all their dependent claims.

Applicant’s argument – (page 10) Applicant argues “The second portion of Hiatt (p. 26. 11. 10-25) to which the Office Action (p. 5) points fares no better. This portion describes allowing an operator to pan and/or zoom on an already-generated composite image of an undercarriage to examine areas of interest. So even if such panning and/or zooming could be considered as obtaining a series of sub-images (which it cannot), Hiatt describes that this is performed after a composite image is generated. By contrast, the claim requires the exact opposite, that the series of sub-images of the series of images of the undercarriage be obtained prior to generating the composite image of the undercarriage.” Please see the Remarks for further detail. 
Examiner’s response – Applicant is arguing at the sub-images are generated first, where the sub-images are portion of the images that are processed and later used for generating the composite image. 
	Examiner respectfully disagrees. In addition to what is cited already in the previous action, Hiatt et al further detail in page 17 lines 1-7, where the composite image is form by “electronically combining or stitching small pieces of each individual image 48 or frame”, where small pieces/portion of each individual image are view as the sub-images that are portion from each of the series of images captured, and later combine or stitched together to generate the composite image. This response applies to claims 16 and 28 as well of page 11, as well as all their dependent claims. 

Claim Objections
Applicant’s arguments, see Claim Amendments, filed 11/3/2022, with respect to second claim 26, now renumbered as claim 28, have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16, 18 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over ARCAINI et al (US 2017/0180611) in view of Hiatt et al (WO 2006/05998, IDS).
Claim 1:
ARCAINI et al (US 2017/0180611) teaches the following subject matter:
A method of generating a composite image of an undercarriage of a vehicle (figure 3 teaches imaging of undercarriage of a vehicle), the method comprising:
obtaining series of images of the undercarriage captured, by a mobile device having a camera integrated therein, as the vehicle passes over a mirror assembly positioned to reflect a view of the undercarriage to the mobile device (figure 1 shows device having camera 10 and mirror assembly 15 inside a mobile device 5, 0019 teaches device 5 that is designed to be portable (mobile) and position in different location. Figure 3 teaches placement under vehicles passing over with imaging capturing the undercarriage.); 
obtaining of the series of images of the undercarriage by selecting, within each particular image of the series of images, corresponding to a respective portion of the undercarriage reflected by the mirror assembly onto a field of view of the mobile device (0016 teaches series of photographs are collected in fragments pieces and then reassembled in the image of a present image (composite image); 0044-0046 teaches series of high resolution photograph are taken of the undercarriage with the setup of camera, mirror and lighting in the portable (mobile) container 5; 0048-0049 teach series of fragmented images are taken of undercarriage); and 
generating the composite image of the undercarriage of the vehicle (0016 teaches reassembled fragment pieces of the image to a present image (composite image); 0044-0046, 0048-0049) by combining the series 
ARCAINI et al teaches all the subject matter above but now the following this is taught by Hiatt et al (WO 2006/05998, IDS):
	prior to generating the composite image of the undercarriage of the vehicle (page 17 lines 1-10);
Sub-images of series of images (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view).
ARCAINI et al and Hiatt et al are both in the field of image analysis, especially for inspection of vehicle’s undercarriage with series of image capture such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify ARCAINI et al by Hiatt et al allow the region of interest, sub-images, to be displayed so that the operator can observe corresponding region of interest as disclosed by Hiatt et al in page 26 lines 10-20. 

Claim 2:
Hiatt et al teaches:
The method of claim 1, wherein obtaining the series of images comprises obtaining the series of images from video image data, and wherein the series of images comprises a subset of frames of the video image data (page 4 line 10-20 teaches use of recording video for vehicle inspection of undercarriage; page 12 lines 20-25 teaches camera capture series of images as portion of vehicle undercarriage reflected by the mirror, these series of images are subset of frames of image data). 

Claim 3:
Hiatt et al further teaches:
The method of claim 2, further comprising receiving a selection of the subset of frames from among the video image data (page 4 lines 14-20 teaches the use of video recording images, with subset of images receive from first camera set and second camera set).
Claim 4:
ARCAINI et al teaches:
The method of claim 1, wherein obtaining the series of images is performed by the camera of the mobile device, and wherein, the mirror assembly is being angled relative to an orientation of the camera to reflect a worm's eye view of the undercarriage of the vehicle to the camera (figure 1 teaches mirror 15 with worm eye view of the undercarriage as shown in figure 3).

Claim 5:
Hiatt et al further teaches:
The method of claim 2, wherein, the mobile device being is positioned at a predetermined location relative to the mirror assembly (page 19 lines 15-25 teaches portable vehicle inspection system, where the system would include all that is disclosed above such as video, camera, mirror; above and figure 6 teaches predetermined location of camera and mirror where a vehicle will drive over, OR page 12 lines 15-25 teaches set up for a spaced distance from camera to mirror to reflect vehicle undercarriage, such set up is predetermined as shown in figure 6).
Claim 6:
Hiatt et al further teaches:
The method of claim 1, further comprising: receiving a vehicle identifier; and associating the composite image with the vehicle identifier (page 22 lines 10-20 teaches identification by license plate number, vehicle identification number and any other alphanumerical information. Indexing of stated information above to captured images 48 of that vehicle 14 is view as associating).


Claim 7:
Hiatt et al further teaches:
The method of claim 6, wherein receiving the vehicle identifier comprises capturing an image including a representation of the vehicle identification number (VIN) of a vehicle (page 22 lines 10-15 teaches identification by license plate number, vehicle identification number (VIN) and any other alphanumerical information; where the VIN number is indexed with captured image 48 of the vehicle 14, where the captured imaged is the previous composite image of that vehicle taken).

Claim 8:
Hiatt et al further teaches:
The method of claim 1, wherein combining the regions of interest to form a composite image of the undercarriage of the vehicle is performed using at least one of a mobile device used to obtain series of images OR a server that receives series of images from the mobile device (above teaches region of interest (ROI) with composite image (claim 1: page 25 line 10-25 teaches ROI and composite image in the same point of view) and the use of mobile system (claim 5: page 19 lines 15-25 teaches portable vehicle inspection system); page 2 lines 10-20 teaches image captured and index saved to database/server; page 23 line 5-15 teaches use of composite image and database/server).

Claim 9:
Hiatt et al further teaches:
The method of claim 1, wherein selecting the sub-image corresponding to a respective portion of the undercarriage reflected by the 10405624.3Application No.: 16/373,4054 Docket No.: A1364.70001US01 Amendment Filed With RCE mirror assembly onto a field of view of the mobile device comprises at least one of (1) receiving a selection from a user defining  the region of interest corresponding to the sub-image (page 22 lines 5-15 teaches user interface for operator/user override selection of camera set for imaging regions of undercarriage each camera takes, such only certain region of the undercarriage images are taken, the user define the ROI of which camera is on or off to image capture), or (2) analyzing one or more of the series of images to determine a boundary of the sub-image  based on an extent to which pixel values remain unchanged along the boundary (page 26 lines 10-20 series (individual) images that are used to form composite image, where user/operator analyze by zooming in on region of interest of difference image, where difference images detail pixel values and pixel define outlines/boundaries).

Claim 10:
Hiatt et al further teaches:
The method of claim 1, wherein combining the series of sub-images to form a composite image comprises: determining pixel shift distances between a plurality of slices including at least a first slice and a second slice, the first slice corresponding to a first set of image data included in a first sub-image  of a first image of the series of images and the second slice corresponding to a second set of image data included in a second sub-image in images, the second image being sequential to the first image; and compositing the sub-images, based on the determined pixel shift distances between in-the plurality of slices to form the composite image (above teaches series images taken (first, second…etc), region of interest for composite image, series of images are seen as width slices of images taken as vehicle drive over camera; page 27 lines 10-20 teaches best fit alignment with consideration of pixels in X and Y with shift consideration between images for composite image).

Claim 11:
Hiatt et al further teaches:
cropping extraneous edges from the composite image (page 3 lines 15-20 teaches composite image that excludes portion of the vehicles undercarriage near the vehicle sides(edges)); and equalizing contrast, brightness, and vibrancy values across the composite image (page 18 starting line 15 teaches determine a normalized/equalized of pixel values, where the pixel values is view to contain information such as contrast, brightness; above teaches composite image).

Claim 16:
ARCAINI et al (US 2017/0180611) teaches the following subject matter:
A vehicle undercarriage image processing system comprising: 
a mobile device comprising: an integrated camera; a programmable circuit; (figure 1 shows device having camera 10 and mirror assembly 15 inside a mobile device 5, 0019 teaches device 5 that is designed to be portable (mobile) and position in different location. Figure 3 teaches placement under vehicles passing over with imaging capturing the undercarriage; 0043-0050 teach system with preset in software to turn system on and off) 
at least one non-transitory computer-readable storage medium operatively connected to the programmable circuit and the integrated camera, the at least one non- transitory computer-readable storage medium storing a vehicle inspection application comprising instructions which, when executed by at least one computer hardware processor, cause the programmable circuit to perform (0008-0012 teach device, system with components for camera, mirror, lighting, images taken and abilities to transmitted to separate server. One ordinary skill in the art would view all these system and device as circuits for image capture, storing, transmitting…etc) 
obtaining, a series of images of the undercarriage captured, by the mobile device, as the vehicle passes over a mirror assembly positioned to reflect a view of the undercarriage to the mobile device (0016 teaches series of photographs are collected in fragments pieces and then reassembled in the image of a present image (composite image); 0044-0046 teaches series of high resolution photograph are taken of the undercarriage with the setup of camera, mirror and lighting in the portable (mobile) container 5; 0048-0049 teach series of fragmented images are taken of undercarriage);
obtaining a series of the series of images of the undercarriage by selecting the sub region within each particular image of the series of images, corresponding to a respective portion of the undercarriage reflected by the mirror assembly onto a field of view of the mobile device; and generating the composite image of the undercarriage of the vehicle by combining (0016 teaches reassembled fragment pieces of the image to a present image (composite image); 0044-0046, 0048-0049).
ARCAINI et al teaches all the subject matter above but now the following this is taught by Hiatt et al (WO 2006/05998, IDS):
prior to generating the composite image of the undercarriage of the vehicle (page 17 lines 1-10);
	Sub-images of series of images (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view).
ARCAINI et al and Hiatt et al are both in the field of image analysis, especially for inspection of vehicle’s undercarriage with series of image capture such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify ARCAINI et al by Hiatt et al allow the region of interest, sub-images, to be displayed so that the operator can observe corresponding region of interest as disclosed by Hiatt et al in page 26 lines 10-20. 

Claim 18:
ARCAINI et al teach:
The vehicle undercarriage image processing system of claim [[17]] 16, wherein the[[a]] mirror assembly is positioned at a predetermined horizontal distance from and in a predetermined orientation relative to the camera, the mirror assembly defining the region of interest by reflecting to the camera a worm's eye view of the vehicle undercarriage of the vehicle as the vehicle passes over the mirror assembly (figure 1 teaches position of predetermined distance of camera 10 and mirror 15, where mirror define the region of interest up the warm eye figure 1 part 30 or figure 2 part 30, the rays are the reflecting; figure 3 show the placement under the undercarriage).

Claim 22:
The method of claim 1, wherein selecting the sub-region within each image of the series of images comprises extracting the sub-region from each image of the series of images to form sub-images, each of the sub-images representing the (Hiatt et al - page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view) respective portion of the undercarriage reflected by the mirror assembly onto a field of view of the mobile device ( ARCAINI et al - figure 1 shows device having camera 10 and mirror assembly 15 inside a mobile device 5, 0019 teaches device 5 that is designed to be portable (mobile) and position in different location. Figure 3 teaches placement under vehicles passing over with imaging capturing the undercarriage).
Claim 23:
ARCAINI et al teach:
The method of claim 1, wherein the composite image is an image of the entire undercarriage of the vehicle (0016 teaches where on composite image is a train car).

Claim 24:
ARCAINI et al teach:
The method of claim 1, wherein generating the composite image comprises: generating multiple composite images; and combining the multiple composite images to form the composite image (0016 teaches collections of “train cars” into a complete train).

Claim 25:
ARCAINI et al teach:
The method of claim 1, further comprising combining the generated composite image of the undercarriage of the vehicle with one or more other images to form a composite image of the entire undercarriage of the vehicle (0016 teaches collections of “train cars” into a complete (entire) train).


Claim 26:
ARCAINI et al teach:
The vehicle undercarriage image processing system of claim 16, wherein the at least one computer hardware processor is external to the mobile device (0010 teaches transmitted to a separate (outside) server).

Claim 27:
ARCAINI et al teach:
The vehicle undercarriage image processing system of claim 16, wherein the at least one computer hardware processor is external to the mobile device (0010 teaches transmitted to a separate (outside) server).

Claim 28:
ARCAINI et al (US 2017/0180611) teaches the following subject matter:
At least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method for generating a composite image of an undercarriage of a vehicle (0008-0012 teach device, system with components for camera, mirror, lighting, images taken and abilities to transmitted to separate server. One ordinary skill in the art would view all these system and device as circuits for image capture, memory for storage, transmitting…etc; 020 teaches software on memory that operate camera, speed detection, image capture, image reassembled and transmitting to remote location), the method comprising: 
obtaining a series of images of the undercarriage captured, by a mobile device having a camera integrated therein, as the vehicle passes over a mirror assembly positioned to reflect a view of the undercarriage to the mobile device (figure 1 shows device having camera 10 and mirror assembly 15 inside a mobile device 5, 0019 teaches device 5 that is designed to be portable (mobile) and position in different location. Figure 3 teaches placement under vehicles passing over with imaging capturing the undercarriage); 
obtaining a series of the series of images of the undercarriage by selecting, within each particular image of the series of images corresponding to a respective portion of the undercarriage reflected by the mirror assembly onto a field of view of the mobile device (0016 teaches series of photographs are collected in fragments pieces and then reassembled in the image of a present image (composite image); 0044-0046 teaches series of high resolution photograph are taken of the undercarriage with the setup of camera, mirror and lighting in the portable (mobile) container 5; 0048-0049 teach series of fragmented images are taken of undercarriage); and 10405624.3Application No.: 16/373,4058 Docket No.: A1364.70001US01 Amendment Filed With RCE 
generating the composite image of the undercarriage of the vehicle by combining the series (0016 teaches reassembled fragment pieces of the image to a present image (composite image); 0044-0046, 0048-0049).
ARCAINI et al teaches all the subject matter above but now the following this is taught by Hiatt et al (WO 2006/05998, IDS):
prior to generating the composite image of the undercarriage of the vehicle (page 17 lines 1-10);
	Sub-images of series of images (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view).
ARCAINI et al and Hiatt et al are both in the field of image analysis, especially for inspection of vehicle’s undercarriage with series of image capture such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify ARCAINI et al by Hiatt et al allow the region of interest, sub-images, to be displayed so that the operator can observe corresponding region of interest as disclosed by Hiatt et al in page 26 lines 10-20. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ARCAINI et al (US 2017/0180611) in view of Hiatt et al (WO 2006/05998, IDS), as applied to claim 10 above, and further in view of Morrison et al (US 2007/0273760).
Claim 12:
ARCAINI et al and Hiatt et al teaches pixel shift distance above but not the following which is taught by Morrison et al:
wherein determining the pixel shift distance between the first slice and the second slice is performed using one of 
(a) cross-correlation via a fourier transform to calculate an X-Y pixel shift difference between the first and second slices (0078-0079 teaches using Fourier correlation technique of consecutive images matching with X and Y; 0082 teaches difference between frames and position with x and y pixel for evolving mosaic (composite) image), OR
(b) motion vectors calculated from the first and second slices , OR
(c) a machine learning model useable to determine pixel shift irrespective of noise detected within the region of interest.
ARCAINI et al and Hiatt et al and Morrison et al are both in the field of image analysis, especially regarding vehicle underside (undercarriage) inspection by imaging such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify ARCAINI et al and Hiatt et al by Riley by Morrison et al regarding correlation and Fourier processing between the two images would result in a single bright pixel at a position X,Y which would represents the translation between the original two images as disclose by Morrison et al in paragraph 0078.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over ARCAINI et al (US 2017/0180611) in view of Hiatt et al (WO 2006/05998, IDS) as applied to claim 13 above, and further in view of Hever et al (US 2019/0304100).
Claim 13:
ARCAINI et al and Hiatt et al teach the following subject matter:
applying one or more tags associated with the composite image, the one or more tags being associated with one or more irregularities associated with the vehicle undercarriage (Hiatt et al - page 26 starting line 10 teaches examining of suspected (tags) of problem area in more detail from the form composite images, where the suspect and difference is view as irregularities; page 22 starting line 15 teaches indexed captured image is compared with vehicle previously visited to inspection station).
ARCAINI et al and Hiatt et al teaches all the subject matter above but not the following which is taught by Hever et al:
identifying one or more irregularities in the composite image based on a comparison of the composite image to a model derived from a plurality of images, the plurality of images including images of other vehicles (0047 teaches imaging device underground camera take vehicle undercarriage images, where 0045 teaches inspection and detection of rust, missing parts (after-market parts are different from original parts/image of other vehicles), mechanical damages such as dents and scratches; 0078 teaches comparison for suspected (irregular) object).
ARCAINI et al and Hiatt et al and Hever et al are both in the field of image analysis, especially with stitching imaging (Hever et al – 0055 teaches sequence/series of image/frame stitching for composite image) of vehicle undercarriage for inspection such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify ARCAINI et al and Hiatt et al by Hever et al regarding inspection of these irregularities with a more efficient comparison processing with better comparison result can be achieved as disclose by Hever et al in paragraph 0049.

Claim 14:
Hever et al further teach:
wherein the one or more irregularities are selected from among rust, after-market modifications, and frame damage (0047 teaches imaging device underground camera take vehicle undercarriage images, where 0045 teaches inspection and detection of rust, missing parts (after-market parts are different from original parts), mechanical damages such as dents and scratches; 0078 teaches comparison for suspected (irregular) object).

Claim 15:
Hiatt et al further teaches:
uploading the composite image and the one or more tags to a server (page 2 starting line 10 teaches saving to database/server form composite image; page 23 starting line 5 teaches stored in database; figure 6 part 104 teaches data to be uploading).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rzyski (US 6,369,849) teaches Remote Inspection Device - using a mobile handheld remote inspection device, the remote inspection device including a housing, a grip assembly, an illumination means for illuminating an object in a spectrum of light not visible to the human eye, a camera means operating in the spectrum of light of said illumination means for creating an image of the object illuminated by said illumination means, and a video display for displaying an image created by said camera means (claim 13) and inspect the undercarriages of vehicles, such as automobiles or trucks, for drugs, stolen property, explosives.
Frantz (US 2003/0185340) teach Vehicle Undercarriage Inspection And Imaging Method And System – figure 3 and In this portrayal of the typical undercarriage inspection process (30), a guard or soldier (33) will use a mirror (34) mounted on a long handle with wheels (35) to manually and visually inspect the undercarriage (32) of a vehicle (31). The inspection device may be equipped with a flashlight (36) to illuminate the underside of the vehicle through reflection in the mirror (34). The guard will move around the periphery of the vehicle, maneuvering the wheeled mirror so as to inspect most aspects, features and structures under the car (0010).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656